PER CURIAM.
It seems to us that the complaint states a good cause of action. The proof of plaintiff’s cáse depends upon the question whether the record of the earlier trial will show that the jury made an allowance of $217- upon the offer of the defendant to return goods of that value. Where the complaint states a cause of action, the Mu*617nicipal Court has no power to grant judgment on the pleadings and to deprive the plaintiff of his right to a trial.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.